Citation Nr: 1516617	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-16 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.

3.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee.

4.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee, status post surgical removal of osteochondroma with scar.

5.  Entitlement to a compensable rating for right foot bunion.

6.  Entitlement to a compensable rating for left foot bunion.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1977 to March 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2011 and August 2012 rating decisions of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's current obstructive sleep apnea began in service and has persisted since.

2.  In an August 2014 written statement, prior to the promulgation of a decision in the appeal in the matters, the Veteran's attorney (on the Veteran's behalf) indicated that the Veteran wished to withdraw his appeal seeking: (1) service connection for bilateral carpal tunnel syndrome; (2) a rating in excess of 10 percent for degenerative arthritis of the right knee; (3) a rating in excess of 10 percent for degenerative arthritis of the left knee, status post surgical removal of osteochondroma with scar; (4) a compensable rating for right foot bunion; and (5) a compensable rating for left foot bunion.


CONCLUSIONS OF LAW

1.  Service connection for obstructive sleep apnea is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).

2.  The criteria for withdrawal of an appeal are met as to the claim of service connection for bilateral carpal tunnel syndrome and seeking increased ratings for right and left knee disabilities and right and left foot bunions; the Board has no further jurisdiction in those matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claims on appeal.  However, inasmuch as this decision grants that claim in full, and because the Veteran has expressed an intent to withdraw his appeals with respect to the other issues , there is no need to belabor the impact of the VCAA (as any notice or duty to assist omission is harmless).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim for service connection for obstructive sleep apnea.

Service Connection for Obstructive Sleep Apnea

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In an April 1977 Report of Medical History it was noted that the Veteran was a sleep walker.  His service treatment records (STRs) document that in April 1979 it was noted that he was "fatigued."  His January 1988 service separation examination did not note any complaints, findings, diagnoses, or treatment pertaining to obstructive sleep apnea or to any sleep or respiratory abnormalities.

Following the Veteran's discharge from service in March 1988, the first medical evidence of record documenting sleep apnea consists of a December 1997 private treatment record which notes a diagnosis of sleep apnea.  One day later in December 1997, a private operative note outlined the results of a sleep study which had revealed upper respiratory obstruction with a large number of apneas and hypopneas and a respiratory disturbance index of 38.3, with his lowest oxygen desaturations decreasing to 77 percent.  Subsequent medical records document ongoing treatment for obstructive sleep apnea, and his use of a CPAP machine.

In August 2014, the Veteran submitted additional evidence with a waiver of RO initial consideration.  This evidence includes a June 2014 statement from the Veteran's girlfriend (a licensed counselor) and July 2014 statements from his friend, his former girlfriend (a registered nurse), his cousin, and a private physician.  In each of their statements, his girlfriend, friend, former girlfriend, and cousin all provided examples to assert that the Veteran had never had a snoring problem prior to his entry into military service, but that during and after his service, he snored very loudly and disruptively, he complained of not resting well at night, and of daytime sleepiness.  Specifically, in a July 2014 statement, his former girlfriend (a registered nurse) asserted that when she dated the Veteran during his military service, they "had one problem, his snoring, apnea, kicking in his sleep, and sweating.  I was a RN [registered nurse], so I knew right away that was sleep apnea."

In his July 2014 statement, the private physician noted his review of the entire record and that he had conducted interviews with the Veteran's former girlfriend (a registered nurse, as noted above) as well as the Veteran himself.  In his interview with the Veteran's former girlfriend, she stated that her training as a nurse included studying and observing the causes, symptoms, diagnosis, and treatment of sleep apnea, and that she had assisted in the care and treatment of many patients who had sleep apnea.  She also reported that while she was dating the Veteran during his active service, she noted that at night he stopped breathing from 45 seconds to one minute, and that when he would move around in his sleep to get settled again, he would resume with his apnea.  She asserted that the sleep apnea had contributed to why they ended their relationship.  The private physician noted that during his conversation with the Veteran's former girlfriend, "it was clear she understood sleep apnea.  I do believe she is qualified to diagnose sleep apnea and her diagnosis was accurate.  Her description of the [V]eteran's symptoms is consistent with all of the records in his file including the sleep study performed in 1997 so I found her to be very credible."  In his interview with the Veteran himself, the Veteran stated that he believed his sleep apnea began while in service in 1977, and he explained that during service he had serious problems with daytime sleepiness and that numerous people had complained about his extraordinarily loud snoring during and after service.  The private physician opined that, after carefully reviewing the evidence of record, "I believe it is very clear he [the Veteran] had sleep apnea during service.  In the 40 years I practiced medicine, I saw many cases where my patients had the same symptoms as this [V]eteran until they were finally diagnosed with sleep apnea.  It is very common for people to have the same pattern as this [V]eteran: they will have symptoms for many years before a sleep study is performed.  His sleep apnea did not start when he had the sleep study in 1997 - that study only confirmed what was by then fairly obvious.  His sleep apnea did start in service."

The Veteran has asserted throughout the period of the current claim that he has continued to suffer from symptoms of obstructive sleep apnea (such as loud snoring and daytime sleepiness) ever since his military service.  He is competent to describe such symptoms without any specialized knowledge or training, and the Board accepts his statements as credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).

On longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that his obstructive sleep apnea is related to his service.  See 38 C.F.R. § 3.303(b).  The most probative evidence of record (i.e., the opinions by the registered nurse in July 2014 and by the private physician in July 2014 - which the Board finds no reason to question, as such opinions are supported by adequate rationale) supports that there is a nexus between the Veteran's current obstructive sleep apnea and his military service, and there are no opinions of record to the contrary.  Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence (i.e., opinions by medical professionals) supports a finding that the Veteran's current obstructive sleep apnea began in service and has persisted since service.  Accordingly, the Board finds that service connection for such disability is warranted.

Withdrawal of Appeals

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In an August 2014 written statement, the Veteran's attorney (on the Veteran's behalf) indicated that the Veteran wished to withdraw his appeal seeking: (1) service connection for bilateral carpal tunnel syndrome; (2) a rating in excess of 10 percent for degenerative arthritis of the right knee; (3) a rating in excess of 10 percent for degenerative arthritis of the left knee, status post surgical removal of osteochondroma with scar; (4) a compensable rating for right foot bunion; and (5) a compensable rating for left foot bunion.  There remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal in the matters must be dismissed.







ORDER

Service connection for obstructive sleep apnea is granted.

The appeals seeking service connection for bilateral carpal tunnel syndrome and increased ratings for right and left knee disabilities and right and left foot bunions are dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


